DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 8/5/20 .  Claims 1-9 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al.( US Patent Application Publication 2002/0054026 A1, hereinafter “Stevenson”)  and further in view of Nagaraj et al .( US Patent Application Publication 2014/0032987A1, hereinafter “Nagaraj”)
 	As to claim 1, Stevenson teaches a method of receiving ink data comprising: 
receiving a first fragment of a stroke object in a message associated with a first fragment identifier (ID); receiving a third fragment of the stroke object in a  message associated with a third fragment ID, the third fragment ID not being consecutive with the first fragment ID; (Stevenson par [0054] teaches   as groups of data are combined and defined as stroke data, the resulting stroke data is time stamped, associated with ID number and converted into binary format appropriate for streaming . Stevenson par [0058] teaches data streams corresponding to stroke data are streamed out after being compressed and packetized)
 	and after an end of the stroke object is received, transmitting a request for retransmission of the stroke object, the request including a stroke ID of the stroke object. (Stevenson par [0059] teaches during a live broadcast some packets may be lost by the network. The system is designed to rebroadcast data during breaks in the stroke data stream. The break in stroke data stream teaches or suggests the end of stroke)
 	Stevenson does not teach interpolating a second fragment of the stroke object that is not received based on the first and third fragments of the stroke object; displaying the second fragment of the stroke object that is not received.
	However, Nagaraj teaches interpolating a second fragment of the stroke object that is not received based on the first and third fragments of the stroke object; displaying the second fragment of the stroke object that is not received.(Nagaraj par [0035] teaches in the event that some parts of a DASH segment are received but there are missing pieces, the client may use received packets of the segment and a stored default segment to generate an interpolated version of the DASH segment and sent  to the DASH client)
 	Stevenson and Nagaraj are analogous art directed toward streaming content and both teachings operate the same as separately as in combination. Since the teachings 

 	As to claim 2, Stevenson and Nagaraj teach the method of claim 1, further comprising:  prior to the receiving the first fragment of the stroke object, selecting a first message reception communications protocol that includes retransmission processing or a second message reception communications protocol that does not include retransmission processing. (Stevenson par [0059] teaches during a live broadcast some packets may be lost by the network. The system is designed to rebroadcast data during breaks in the stroke data stream)

 	As to claim 3, Stevenson and Nagaraj teach the method of claim 2, further comprising: when the second message reception communications protocol is selected, selecting a first method including the interpolating or a second method including transmitting a Negative Acknowledgement (NACK) for the second fragment of the stroke object that is not received.( Nagaraj par [0035] teaches in the event that some parts of a DASH segment are received but there are missing pieces, the client may use received packets of the segment and a stored default segment to generate an interpolated version of the DASH segment and sent  to the DASH client)


Conclusion
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/HIEN L DUONG/Primary Examiner, Art Unit 2175